Citation Nr: 0725168	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for polymyositis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to June 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board has accepted Appeals Status Election Form, dated 
and signed by the veteran in May 2004, as a timely 
substantive appeal to the RO's July 2003 rating decision.  
38 C.F.R. § 20.302 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record includes a December 1990 letter from the Social 
Security Administration (SSA) to the veteran stating that the 
veteran was eligible to receive disability benefits 
commencing in February 1991.  Unfortunately, the records from 
such disability benefits have not been associated with the 
veteran's claims file.  The Board notes that VA has a duty to 
obtain SSA records when they may be relevant.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the RO should contact the 
SSA and obtain and associate with the claims file copies of 
the veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should readjudicate the claim.  If the 
benefits sought remain denied, the 
veteran and his representative should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



